Citation Nr: 9922932	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-33 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for postoperative residuals 
of renal failure.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant had periods of service with the Army National 
Guard of Mississippi and the Army Reserves from April 1979 to 
January 1990.

The instant appeal arose from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied a claim for 
service connection for kidney failure.  The appellant and his 
spouse testified at a hearing before the undersigned member 
of the Board of Veterans' Appeals (Board) sitting at Jackson 
in June 1999.


REMAND

The appellant contends, in substance, that he developed 
kidney disease while in service; therefore, he believes 
service connection for postoperative residuals of renal 
failure is warranted.  He asserts that a May 1986 periodic 
service examination which diagnosed albuminuria supports his 
contention that he first developed kidney disease while in 
service.

As an initial matter, the dates and nature of the appellant's 
period(s) of service are unclear based on the evidence 
currently of record.  It appears that all of his service was 
with the Army National Guard of Mississippi and the Army 
Reserves from April 1979 to January 1990.  There is only one 
notation of a period of inactive duty for training from June 
20, 1979, to September 13, 1979.  In order to clarify the 
dates and nature of the appellant's period(s) of service, the 
RO should obtain copies of service administrative records 
which would contain this information from appropriate 
sources.  The Board notes that in order to be eligible for VA 
compensation benefits, the appellant must have qualifying 
active service.  38 C.F.R. §§ 3.1(d), (k), 3.6 (1998).

During his June 1999 personal hearing, the appellant's wife 
testified that he had been hospitalized for renal problems in 
September 1989, first at Baptist Hospital under the care of a 
Dr. Adams, and then at St. Dominic's Hospital in Jackson.  In 
August 1997 the appellant provided authorizations for release 
of information regarding renal treatment from Drs. Buckley, 
Reed, and Raju.  The claims folder, however, does not contain 
any records of treatment from these private sources.  The RO 
should make an effort to obtain such records on remand.

The Board notes that this claim does not presently appear to 
be well grounded.  During the June 1999 hearing, the 
appellant and his spouse testified that they had been told by 
an unnamed nurse practitioner that the albuminuria revealed 
during the May 1986 examination was a sign of kidney 
problems.  It does not appear that any competent (medical) 
evidence has been submitted to show that the appellant's 
albuminuria was a sign of kidney problems or that the renal 
problems can in any way be linked to a qualifying period of 
service.  On remand, the RO should notify the appellant of 
the deficiencies affecting his claim, and provide him with an 
opportunity to submit evidence sufficient to make the claim 
well grounded.  38 U.S.C.A. § 5103(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).

In light of the foregoing, this issue is REMANDED to the RO 
for the following:

1.  The RO should contact the appropriate 
sources, including the National Personnel 
Records Center (NPRC), and request that 
they provide copies of all of the 
appellant's enlistment and separation 
documents.  If he was in an active 
reserve status, the dates of any inactive 
duty training or active duty for training 
should be obtained.  If the 
aforementioned information is not 
available at NPRC, the RO should request 
the information from the Battery A(-) 2nd 
Battalion 114th Field Artillery, 155th 
Separate Armored Brigade (Heavy), P.O. 
Box 2566, Columbia, Mississippi  39704-
2566, or any other appropriate source.

2.  The RO should also ask the NPRC or 
any other appropriate source to conduct a 
search for the appellant's service 
medical records from his period(s) of 
service.  Any additional development 
indicated should be undertaken, and the 
information received should be associated 
with the appellant's file.

3.  The RO should assist the appellant in 
obtaining information regarding any 
evidence of treatment or evaluation of 
his kidney disorder that has not already 
been made part of the record following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1998).  The RO should in 
particular make an effort to obtain 
records from Drs. Buckley, Raju, and 
Reed.  The RO should also ask the 
appellant to provide additional 
authorizations for release of information 
from Dr. Adams, Baptist Hospital, and St. 
Dominic's Hospital and should then assist 
the appellant in obtaining that 
information.

4.  The appellant should be advised that, 
in order to make the claim of entitlement 
to service connection for postoperative 
residuals of renal failure well grounded, 
he needs to obtain and submit competent 
medical evidence demonstrating that the 
claim is plausible.  He should be advised 
that the submission of statements from 
treating physicians or other health care 
providers, or material from any other 
competent medical source, indicating the 
existence of a medical relationship 
between his current renal problems and 
service is the type of evidence needed to 
satisfy this requirement.  He should be 
afforded a reasonable opportunity to 
submit the required evidence.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

Thereafter, the originating agency shall readjudicate the 
claim.  If the claim remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
The case should then be returned to the Board for further 
appellate consideration, as appropriate.  No action is 
required of the appellant until he receives further notice.  
This REMAND is to develop evidence and to ensure the 
appellant is afforded due process of law.  The Board 
intimates no opinion as to the final outcome warranted in 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




